Citation Nr: 0638864	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a lumbar strain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1985 to 
November 1988 and from September 1990 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in April 2004.  
A transcript of that hearing is of record.  

In July 2005 the Board remanded these issues to the RO, 
though the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have manifested hypertension 
in service or during the first year thereafter.  

3.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of the veteran's period of 
active service.  

4.  Prior to September 26, 2003, the service-connected lumbar 
spine disability is shown to have been manifested by a level 
of impairment that more nearly approximated that of moderate 
limitation of motion; neither severe functional loss due to 
pain nor severe lumbosacral strain was demonstrated.  

5.  The service-connected lumbar spine disability currently 
is not shown to limit forward flexion of the thoracolumbar 
spine 30 degrees or less, or cause favorable ankylosis of the 
entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in active 
military service; nor it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2006).  
 
2.  The criteria for the assignment of a 20 percent rating, 
but not higher for the service-connected lumbosacral spine 
disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 
4.71, 4.71a  (2002-2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295 (as in effect prior to September 26, 2003) and 
General Rating Formula for Diseases and Injuries of the Spine 
(as in effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In November 2005, the AMC sent the veteran a letter informing 
him that to establish entitlement to service connection, the 
evidence must show three things: (1) an injury or disease 
that began or was made worse in military service, or an event 
that caused injury or disease; (2) a current physical or 
mental disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.  

The letter also stated that to establish an increased rating 
for a disability already service-connected, the evidence must 
show that the disability had gotten worse.  The veteran had 
an opportunity to respond before the issuance of the 
Supplemental SOC (SSOC) in August 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and for increased 
initial rating, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2005 letter advised the veteran that VA was 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The letter specifically advised the veteran, "If you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the AMC gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the November 2005 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the file was returned 
to the Board.  

Further, the AMC notified the veteran in October 2006 that he 
might still submit evidence relevant to his claims directly 
to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and in 
August 2006 the RO notified the veteran of the criteria for 
degree of disability or effective date of rating.  However, 
on these facts, the RO's omission is harmless: the Board's 
decision denies service connection for hypertension, so no 
degree of disability or effective date for that disability is 
being assigned.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased initial rating on appeal, 
the Board finds that this was accomplished in the SSOC of 
September 2006; this suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records, and extensive post-
service VA and private medical records, have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  The veteran has been afforded appropriate VA 
medical examinations in support of his claims.  

The veteran has also been afforded a videoconference hearing 
before the Board, in which he and his representative 
presented oral arguments in support of both claims herein on 
appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for hypertension and increased rating for a 
service-connected lumbosacral spine disability.  


II.  Analysis

A.  Service Connection for Hypertension.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).  

The service medical records (SMR) show that the veteran's 
blood pressure on enlistment was 120/70.  The treatment 
records during service recorded blood pressure readings as 
follows: 120/90 in December 1985; 128/66 and 120/86  in 
January 1986; 110/78 and 140/84 in September 1986; 108/68 in 
October 1986; 110/68 in June 1987; 138/70, 140/80, and 110/68 
in August 1987; 124/86 in May 1988; 110/70 in August 1988; 
100/60 in June 1990; 129/66, 129/75, 130/70, and 137/72 in 
October 1990; and 138/70 in April 1991.  

In April 1991, the last physical examination prior to 
discharge from service, the veteran's blood pressure was 
recorded as 157/76.  The veteran was discharged from service 
in August 1991.  

Based on review of the SMR above, the Board finds that there 
is no evidence that hypertension was incurred during military 
service.  

However, even though hypertension was not shown to be present 
during service, service connection for hypertension may be 
presumed to have been incurred in qualifying service, if 
shown to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

During the year following the veteran's discharge from 
service (August 1991 to August 1992), he was treated at 
Fairview Park Hospital on several occasions.  His blood 
pressures were measured as 160/102 (November 1991) and 142/80 
and 132/100 (February 1992).  In July 1992 he was treated at 
Fairview Park for complaint of headache, and his blood 
pressures were measured as 170/110 and 130/90; the 
clinician's diagnosis was hypertension.  

As noted in detail hereinbelow, medical opinion of record 
states that the intermittent elevated blood pressure readings 
noted above did not satisfy the criteria for clinical 
hypertension during the presumptive period.  

The veteran had a VA Persian Gulf War Registry examination in 
November 1992, during which it was noted that the veteran's 
father, mother, one sister, and one brother were 
hypertensive.  The veteran's blood pressure was recorded as 
142/80; he was not noted as hypertensive.  

Thereafter, the veteran had VA medical treatment in which his 
blood pressure was recorded as 142/77, 158/72 and 138/84 
(March 1993); 137/65 (May 1993); and, 158/75, 132/66, and 
136/81 (June 1993).  

The veteran had a VA general medical examination in May 1993 
during which the examiner noted that the veteran's vital 
signs were within normal limits during sitting, recumbent, 
standing, sitting after exercise and 2 minutes after 
exercise; the examiner made no finding of hypertension.  

The veteran's blood pressure readings thereafter were 
recorded as being 134/68 and 158/82 (August 1993), 138/70 and 
133/71 (September 1993), and 131/64 (October 1993).  

In November 1993 the veteran had an Army physical examination 
to determine his fitness to continue his Army Reserve 
activities.  His blood pressure was measured as 120/80, and 
both the heart and the vascular system were evaluated as 
"normal."  

Thereafter, VA treatment records recorded blood pressure 
readings of 157/87 and 163/82 (November 1993); 140/80 
(December 1993); 137/69, 152/78, and 154/90 (January 1994); 
134/66 and 164/75 (February 1994); 158/77 (March 1994); 
156/82 (April 1994); 148/83 (June 1994); 121/69 (July 1994); 
165/100, 154/95 and 198/96 (August 1994); 149/80 and 154/77 
(October 1994); 183/95 (December 1994); 139/85 (January 
1995); 137/73 (April 1995); 167/91 (May 1995); 171/91 (August 
1995); 126/71 (September 1995); 165/87 (November 1995); 
144/91 (March 1996); 146/81 (August 1996); 159/85 and 158/84 
(September 1996); 142/90 (October 1997); 145/84 (December 
1997); 169/86 (January 1998); 146/73 (March 1998); 173/106 
and 158/100 (June 1998); and 146/98 (September 1998).  

The veteran had a VA general medical examination in November 
1998 during which his blood pressure was recorded as being 
129/83.  The veteran stated that he had problems controlling 
his weight during and after military service; his weight in 
service was 215-225 pounds and his current weight was 291 
pounds, and his weight had exceeded 300 pounds during 1996-
1997.  The examiner did not diagnose hypertension, but stated 
that obesity was clinically demonstrated.  

During a VA outpatient examination in May 2001 the veteran's 
blood pressure was 163/86 and his weight was 300 pounds.  The 
clinician did not record an impression of hypertension, but 
did record an impression of obesity.  

In June 2001 the veteran's weight was down to 297 and his 
blood pressure was recorded as being 154/80.  In July 2001 
the veteran weighed 293.6 pounds and his blood pressure was 
135/87; the clinician's impression was that of obesity and 
history of hypertension.  

Thereafter, VA treatment records show blood pressure readings 
of 126/78 (April 2005), 168/109 (June 2005); 157/103 and 
140/70 (July 2005); 96/68, 96/64, and 90/74 (September 2005)  

The veteran had a VA examination in March 2006 during which 
the examiner noted the veteran's history of hypertension in 
detail.  The examiner diagnosed hypertension without evidence 
of complications, aggravated if not caused by the veteran's 
obesity.  

The examiner stated that in his opinion it was less likely 
than not that the veteran's hypertension had its clinical 
onset during military service or during the one-year 
presumptive period thereafter.  The examiner stated as his 
rationale that, while the veteran did have some intermittent 
elevated readings, he did not satisfy the criteria for 
hypertension until after the presumptive period.  

Further, the VA examiner noted that the veteran had normal 
blood pressure readings without treatment for some time after 
his discharge from military service.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  In this case, the uncontroverted 
medical opinion of the VA examiner establishes that 
hypertension had its clinical onset after military service 
and after the presumptive period; there is accordingly no 
basis on which service connection can be granted.  

In addition to the medical evidence above the Board has 
considered the veteran's lay evidence, including his 
testimony that his elevated blood pressures during his first 
year after discharge from service should constitute evidence 
of clinical hypertension.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, service connection turns on a medical 
matter-clinical onset of a diagnosed chronic medical 
disorder.  Such matters are within the province of trained 
medical professionals.  See, e.g.,  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

As a lay person without the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
(i.e., persuasive) opinion on a medical matter.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
As such, the veteran cannot support his claim on the basis of 
lay assertions, alone; medical evidence is needed to support 
the claim.  

Under these circumstances, the Board finds that the claim for 
service connection on appeal must be denied.  

In reaching the conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent medical evidence to support 
the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v.  
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Lumbar Spine Disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, the Board notes that an unappealed rating 
decision in July 1996 granted service connection for 
residuals of a lumbar strain, rated as 10 percent disabling.  
An unappealed rating decision in July 2000 continued the 
current 10 percent rating.  

The veteran filed the instant request for an increased rating 
in excess of 10 percent in May 2001, and the rating decision 
on appeal was issued in July 2000.  

As addressed in more detail hereinbelow, the rating criteria 
for diseases of the spine changed effective on September 26, 
2003, during the pendancy of this appeal.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies, unless Congress provided otherwise or permitted VA 
to do otherwise, and VA does so.  Marcoux v. Brown, 9 Vet. 
App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board notes that the RO has evaluated the lumbosacral 
spine disability under both the former and revised applicable 
criteria (see August 2006 SSOC).  Accordingly, there is no 
due process bar to the Board also considering the claim in 
light of the former and revised applicable rating criteria. 

Under the former and revised criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher disability 
rating when functional loss due to limited or excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, if those factors are not considered in 
the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  


Evaluation under rating criteria in effect prior to September 
26, 2003

The RO evaluated the veteran's lumbosacral spine disability 
under consideration pursuant to the provisions of 38 C.F.R. 
§ 4.71a, DC 5295 (lumbosacral strain), as in effect prior to 
September 26, 2003.  As noted below, DC 5292 (limitation of 
motion) is a potential alternative rating code, but presents 
no advantage to the veteran.  

The rating criteria for the former DC 5295 are as follows.  A 
rating of 10 percent may be assigned for characteristic pain 
on motion.  A rating of 20 percent may be assigned for muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilateral, in a standing position.  A rating of 40 
percent may be assigned for severe strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  

In this case, the medical evidence relating to the 
appellant's lumbosacral spine disability relating to the 
period prior to September 26, 2003 consists of VA 
examinations in September 1997, November 1998, and August 
2001.  

During VA examination of the spine in September 1997 the 
veteran complained of pain with forward and lateral flexion.  
The examiner noted no postural abnormalities and no fixed 
deformities.  

The musculature of the back was unremarkable.  His range of 
motion was that of forward flexion to approximately 60 
degrees, backward extension to approximately 10 degrees, 
right and left lateral flexion to approximately 10 degrees 
each, and left and right rotation to approximately 20 degrees 
each.  

No neurological abnormality was noted.  The X-ray studies of 
the lumbosacral spine showed no bony injury or significant 
abnormality.  The diagnosis was that of chronic lumbosacral 
strain per history, with positive clinical findings for 
muscle spasms.  

The veteran had a VA examination in November 1998 during 
which he complained of back pain, identified as recurrent 
strain.  The examiner observed no bony or structural 
abnormalities of the back, no muscle spasms, and no atrophy 
of the buttocks or lower extremities.  His range of motion 
was normal.  The X-ray studies of the lumbosacral spine were 
unremarkable.  The examiner's diagnosis was that of 
mechanical low back pain.  

In March 2001 the veteran presented to the VA outpatient 
clinic to receive prescription medication for chronic back 
pain.  

In May 2001 the veteran again presented to the VA outpatient 
clinic complaining of back pain, reportedly of 8/10 severity 
but reduced to 5/10 by application of heat and administration 
of pain medication.  There was positive pain to palpation 
over the entire spine.  The X-ray studies of the lumbosacral 
spine were within normal limits.  The clinician's impression 
was that of low back strain or sprain.  

The veteran had a VA examination of the spine in August 2001 
during which he complained of daily pain, weakness, and lack 
of endurance.  He reported that pain was aggravated by 
lifting or by sitting or standing for prolonged periods, and 
alleviated by pain medication and rest.  

On examination, the veteran walked with a normal gait and 
there was no evidence of spasms or muscle atrophy or 
buttocks.  The range of motion was that of flexion to about 
40 degrees, extension to 0 degrees, and lateral bending to 
about 5 or 10 degrees bilaterally; the examiner stated that 
it was not clear if the veteran had pain or was making a 
less-than-maximum effort.  The examiner diagnosed chronic low 
back pain with decreased range of motion, mechanical back 
pain with essentially normal radiographic examination.  

Based on the medical evidence above, the Board finds that the 
criteria for a rating higher than 10 percent are not met 
under the provisions of DC 5295.  There is simply no medical 
evidence of muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in a standing position, 
as required for the higher (20 percent) rating.  

The Board has considered whether the veteran would benefit 
from rating under DC 5292 (limitation of motion) as an 
alternative to DC 5295 as discussed hereinabove.  

The rating criteria for former DC 5292 are as follows.  A 
rating of 10 percent may be assigned for a slight limitation 
of motion; a rating of 20 percent may be assigned for a 
moderate limitation of motion, and a rating of 40 percent may 
be assigned for a severe limitation of motion.  

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

As a point of reference, the Board notes that, for VA rating 
purposes, normal range of motion of the thoracolumbar spine 
is flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees in each direction, and rotation to 30 
degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V.  

In this case, the Board finds that the veteran's measured 
limitation of motion (to 60 degrees in September 1997 and to 
40 degrees in August 2001) constitutes a "moderate" 
limitation, but not a "severe" limitation, when equitably 
compared to the normal 90 degree flexion.  

Accordingly, the Board finds that a rating of 20 percent is 
assignable under DC 5292 as in effect prior to September 26, 
2003.  Since the Board has found the limitation to be 
"moderate" rather than "severe" a rating higher than 20 
percent is not assignable.  

The Board will now consider whether an evaluation higher than 
20 percent is shown under the rating criteria in effect from 
September 26, 2003.  


Evaluation under rating criteria in effect from September 26, 
2003

As indicated above, as of September 26, 2003, disabilities of 
the spine are now rated under a General Rating Formula for 
Diseases and Injuries of the Spine, with rating criteria, 
pertinent to the lumbar spine as follows.  

A rating of 20 percent is assigned for forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Ratings under the General Rating Formula are applied with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

In this case, the medical evidence relating to the 
appellant's lumbosacral spine disability relating to the 
period since September 26, 2003 (effective date of the 
General Rating Formula) consists of VA examinations in July 
2004 and March 2006.  

During the July 2004 VA examination the veteran complained 
that his back pain was much worse, and now at a level of 
8/10.  The pain was reportedly made worse by standing, 
lifting, or walking too far, and alleviated by rest, heat, 
and pain medication.  

The veteran stated that he had missed three weeks of work 
during the past year due to chronic back pain, and that he 
had eight incapacitating episodes, each lasting approximately 
one day.  The veteran reported daily flare-ups caused by 
overexertion or by making the wrong movement.  

On examination, there was mild spasm present but no curvature 
abnormality and no muscle wasting in the buttocks or lower 
extremities. Strength was symmetrical and gait was normal.  

The veteran's range of motion was from 0 to 35 degrees, at 
which point the veteran refused to proceed.  Lateral bending 
was 20 degrees to the left and 10 degrees to the right; the 
examiner noted that the veteran may have been making a less-
than-maximum effort.  

The X-ray studies showed mild narrowing at the L5/S1 disc 
space, possibly developmental or possibly secondary to disc 
disease.  The examiner diagnosed degenerative disc disease of 
L5/S1.  

During the March 2006 VA examination the veteran complained 
of low back pain radiating down to both extremities, 
exacerbated by lifting or prolonged standing.  The veteran 
reported flare-ups three of four times per year, worse during 
cold weather, during which walking is difficult.  The veteran 
denied incapacitating episodes during the past year.  The 
veteran was observed to walk with a cane.  

On examination, the veteran could flex to 65 degrees with 
end-of-range pain and could extend to 25 degrees with end-of-
range pain.  Lateral flexion was 25 degrees to the right with 
end-of-range pain and 30 degrees to the left without pain.  
Rotation was to 45 degrees bilaterally with end-of-range 
pain.  

After repetitive use, flexion was reduced to 60 degrees due 
to pain.  Palpation of the lower back revealed no spasm, but 
there was some tenderness midline.  A neurological 
examination revealed absent right ankle jerk and diminished 
light touch in the right lateral malleolus.  

The X-ray studies showed minimal scoliosis, minimal marginal 
osteophytes, mild L5-S1 disc space narrowing, and mild-to-
moderate facet joint hypertrophy.  The examiner's diagnosis 
was that of mild lumbar spondylosis and L5-S1 degenerative 
disc disease with clinical evidence of right side 
radiculopathy.  

Based on review of the medical evidence above, the Board 
finds that the criteria for a rating in excess of 20 percent 
under the new rating criteria, in effect on September 26, 
2003, are not met.  

The medical evidence clearly shows that the veteran has been 
able to achieve at least 35 degrees of forward flexion, even 
with pain, which is squarely within the criteria for the 20 
percent rating.  

There is no medical evidence that the lumbar spine disability 
limits forward flexion of the thoracolumbar spine 30 degrees 
or less, or causes favorable ankylosis of the entire 
thoracolumbar spine, as required for the higher rating.  
Accordingly, a rating higher than 20 percent is not 
warranted.  

The Board notes that the veteran was diagnosed with 
degenerative disc disease in July 2004, which raises the 
question as to whether the disability should be alternatively 
rated as Intervertebral Disc Syndrome (IVDS), DC 5243.  The 
Board simply notes that even if arguendo the veteran's 
degenerative disc disease were found to be related to his 
service-connected lumbosacral strain - a determination that 
the RO has not made - there is in any event no evidence of 
"incapacitating episodes" as defined in the rating criteria 
on which a rating under DC 5243 could be made.  

The Board has also carefully considered whether a higher 
rating during the period before or after September 26, 2003, 
is assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, the veteran was able to 
achieve the ranges of motion on which the 20 percent rating 
is based despite the onset of pain, weakness or fatigability.  
Accordingly, additional compensation for the De Luca factors 
is not appropriate.  

Based on the above analysis, the Board finds that the 
appellant's lumbosacral spine disability meets the criteria 
for a rating of 20 percent, but not more, under both the 
former and revised applicable criteria.  

In making this determination, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
evidence shows that the criteria for the higher (20 percent) 
rating are met, that doctrine is for application, and the 
higher rating is assigned.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

Service connection for hypertension is denied.  

An increased rating of 20 percent, but not higher for the 
service-connected lumbosacral spine disability is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


